LA')\u u i




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 73051-7-1
                      Respondent,
                                                   DIVISION ONE
              v.



CHRISTOPHER JOHN PLETENIK,                         UNPUBLISHED OPINION

                     Appellant.                    FILED: March 14, 2016



       Becker, J. — The issue in this appeal is the sufficiency of the evidence to

support an order of restitution. We affirm.

       On April 24, 2014, appellant Christopher Pletenik unlawfully entered an

upscale clothing store in Seattle after hours. He stole store merchandise and

items from the store's employee lockers. Many expensive items were ruined by

becoming soaked with blood when Pletenik cut his hand smashing into a glass

display case for watches. Pletenik pleaded guilty to burglary in the second

degree and identity theft in the second degree.

       On January 12, 2015, the trial court held a hearing to determine

restitution. The State provided documentation of the retail value of the

merchandise stolen and damaged by Pletenik, among other itemized claims.

According to Pletenik's brief on appeal, the total in this category was $4,490.

The State asked the court to order restitution of the full retail value of the
No. 73051-7-1/2


merchandise. The court decided that using the store's replacement cost as a

measure of value would be more fair. There was no evidence in the record of the

replacement cost. The court estimated the replacement cost at 25 percent of the

retail value: "I think it's unreasonable to give the store what they would have sold

it at. The question is how can they replace it? They replace it by their costs. You

haven't given me their costs. I know retail has a large markup, so I'm saying 25

percent of these costs would be reasonable." Pletenik objected that the number

calculated in this manner was speculative. He appeals on the same basis.

       A Washington court's authority to order restitution is derived solely from

statute. State v. Gonzalez. 168 Wash. 2d 256, 262, 226 P.3d 131, cert, denied. 562
U.S. 928 (2010). Restitution may be ordered whenever the offender is convicted

of an offense which results in damage to or loss of property. RCW 9.94A.753.

       Restitution ordered by a court pursuant to a criminal conviction shall be

based on "easily ascertainable damages" for injury to or loss of property. RCW

9.94A.753(3). The amount of harm or loss need not be established with specific

accuracy. State v. Kinneman. 155 Wash. 2d 272, 285, 119 P.3d 350 (2005).

Evidence supporting restitution is sufficient if it affords a reasonable basis for

estimating loss and does not subject the trier of fact to mere speculation or

conjecture. Kinneman, 155 Wash. 2d at 285.

       The statute "does not say that the restitution ordered must be equivalent

to the injury, damage or loss, either as a minimum or a maximum." Kinneman,
155 Wash. 2d at 282. The statute "allows the judge considerable discretion in

determining restitution, which ranges from none (in some extraordinary
No. 73051-7-1/3


circumstances) up to double the offender's gain or the victim's loss." Kinneman.
155 Wash. 2d at 282. We will find abuse of that discretion only where its exercise is

manifestly unreasonable, or where it is exercised on untenable grounds or for

untenable reasons. State v. Pollard. 66 Wash. App. 779, 785, 834 P.2d 51. review

denied. 120 Wash. 2d 1015 (1992).

       The documentation provided the trial court with sufficient evidence to

ascertain the retail value of the lost and damaged items. It was not unreasonable

for the court to decide that restitution would be too high if set in that amount. The

trial court acted within its broad discretion by reducing the amount requested by

the store to account for the reality of the markup between cost and retail price.

The 25 percent estimate was not unreasonable. We find no abuse of discretion.

       Affirmed.




                                                 ^ecSCe*StK
WE CONCUR:




     yflr^r/fl